 

FS Energy and Power Fund 8-K [fsep-8k_040120.htm]

Exhibit 10.1

 

 

GOLDMAN SACHS BANK USA

c/o Goldman Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, New Jersey 07302

 

 

 

 

April 1, 2020

 

CONFIDENTIAL

 

Gladwyne Funding LLC

201 Rouse Boulevard

Philadelphia, PA 19112

Facsimile: 215- 339-9131

E-mail: credit.notices@fsinvestments.com

Attention: FSEP Portfolio Management

FS Energy and Power Fund, as the Guarantor, solely with respect to Section
2(a)(iv) and 2(a)(v), 5 and 6(b)

201 Rouse Boulevard

Philadelphia, PA 19112

Facsimile: 215- 339-9131

Attention: FSEP Portfolio Management

 

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Amended and Restated Credit
Agreement, dated as of December 2, 2019 (as amended, restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), by and
among GLADWYNE FUNDING LLC, a Delaware limited liability company (the
“Borrower”), the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA
(“Goldman Sachs”), as sole lead arranger and syndication agent, Goldman Sachs,
in its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”) and in its capacity as Calculation Agent (in such capacity, the
“Calculation Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as Collateral Administrator
(in such capacity, the “Collateral Administrator”), Wells Fargo, in its capacity
as Collateral Agent (in such capacity, the “Collateral Agent”) and (ii) that
certain Non-Recourse Carveout Guaranty Agreement, dated as of December 2, 2019
(as amended, restated, supplemented and/or otherwise modified from time to time,
the “Limited Guaranty”), by FS Energy and Power Fund, a Delaware statutory trust
(the “Guarantor”) and in favor of the Collateral Agent and Goldman Sachs.
Capitalized terms used in this letter agreement (this “Letter Agreement”) and
not otherwise defined shall have the meanings set forth in the Credit Agreement
or the Limited Guaranty, as applicable.

WHEREAS, the Borrower has requested (i) the removal of the requirement to
deliver a Financial Covenant Compliance Certificate pursuant to Section 5.13(a)
of the Credit Agreement and of the representations and warranties set forth in
Section 3.4(b) and Section 3.4(c) of the Limited Guaranty, and (ii) certain
modifications of the Credit Agreement and the other Transaction Documents, in
each case during a standstill negotiation period from the date hereof to and
including the later of (x) July 1, 2020 and (y) such other date mutually agreed
to by the Borrower and the Administrative Agent (the “Standstill Negotiation
Period”) as set forth herein, and, subject to the satisfaction of the conditions
set forth herein, the Administrative Agent and the Lenders are willing to do so,
on the terms and subject to the conditions set forth herein.

  

 



NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, notwithstanding any contrary term or provision
contained in the Credit Agreement or the other Transaction Documents, the
parties agree as follows:

1.               Amendments to Credit Agreement and Limited Guaranty. Upon
satisfaction, or waiver in accordance with Section 11.5 of the Credit Agreement,
of the conditions set forth in Section 3 hereof, the parties hereto hereby agree
as follows:

a.                The defined term “Material Adverse Effect” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business, operations, properties,
assets or financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) the ability of any Credit Party to fully and timely perform its
obligations; (c) the legality, validity, binding effect or enforceability
against a Credit Party of a Transaction Document to which it is a party; or (d)
the rights, remedies and benefits available to, or conferred up, any Agent, any
Lender or any other Secured Party under any Transaction Document; provided that,
for the avoidance of doubt, with respect to clauses (a) and (b), no material
adverse effect and/or material adverse development shall be deemed to result
from, arise out of or relate to any of the following, or shall be taken into
account in determining whether, a material adverse effect and/or material
adverse development has occurred or could or would reasonably be expected to
occur: (i) the COVID-19 pandemic, but solely to the extent such event or
development has been disclosed by the Borrower to the Administrative Agent and
Lenders (it being understood that the Administrative Agent and the Lenders
hereby acknowledge that the letter agreement, dated as of April 1, 2020, by and
among the Borrower, the Lenders, the Administrative Agent, the Calculation
Agent, the Collateral Administrator, the Collateral Agent, Goldman Sachs, as a
party to the Limited Guaranty, and, solely with respect to Section 2(a)(iv),
2(a)(v), (5) and (6)(b) therein, the Guarantor shall be deemed to constitute
such disclosure) and the scope of such adverse effect is not materially and
adversely greater than that which has been disclosed and/or (ii) the dispute
between Saudi Arabia and Russia with respect to the price, quantity and/or
availability of oil.

b.               The defined term “Spread” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Spread” means (a) from and including the Effective Date to but excluding April
1, 2020, 3.20% per annum, (b) from and including April 1, 2020 to but excluding
the Standstill Negotiation Period End Date, 7.50% per annum and (c) thereafter,
5.20% per annum.

2 

 

c.                Section 1.1 of the Credit Agreement shall be amended to add
the following definition in appropriate alphabetical order therein:

“Standstill Negotiation Period End Date” means the later of (a) July 2, 2020 and
(b) such other date mutually agreed by the Borrower and the Administrative
Agent.

d.               Any provision (i) in the Credit Agreement (including Sections
5.7(a)(3), (7) and (22)) or the other Transaction Documents that may have
prevented, or will prevent, the contribution of the Equity Interests and
indebtedness of EP Synergy Investments, Inc. and FS Power Investments, LLC and
of such Persons becoming subsidiaries of the Borrower and (ii) in the Credit
Agreement or the other Transaction Documents that requires any physical
instrument, note, agreement, document, certificate or other similar asset to be
delivered to, or held by, the Collateral Agent or any other Person which cannot
reasonably be delivered to, or held by, the Collateral Agent or such other
Person due to closures and other disruptions caused by the COVID-19 pandemic, in
each case, are deemed inapplicable, no Default or Event of Default has occurred
or shall occur as a result of any such provisions or any requirement to deliver
any notice of such Default or Event of Default, no such failure to comply with
such provisions shall adversely affect the Borrowing Base and none of the
Lenders, the Administrative Agent, the Calculation Agent, the Collateral
Administrator, the Collateral Agent or Goldman Sachs shall exercise any remedies
under the Credit Agreement, the Limited Guaranty or any other Transaction
Document as a result of such provisions or the failure to deliver notice of such
Default or Event of Default; provided that, in the case of clause (ii), such
physical instruments, notes, agreements, documents, certificates and other
similar assets shall promptly be delivered as required under the Credit
Agreement and other Transaction Documents as soon as reasonably practicable once
such closures or disruptions no longer prevent such delivery.

2.               Standstill Negotiation Period. Upon satisfaction, or waiver in
accordance with Section 11.5 of the Credit Agreement, of the conditions set
forth in Section 3 hereof, during the Standstill Negotiation Period, and
notwithstanding anything to the contrary contained in the Credit Agreement or
the other Transaction Documents, the parties hereto hereby agree as follows:

a.                The Credit Agreement and the Limited Guaranty are modified as
follows:

(i)              The defined term “Financial Covenant Compliance Certificate” in
Section 1.1 of the Credit Agreement is deemed inapplicable.

(ii)            The final row of Schedule A to the Credit Agreement is deemed
inapplicable.

(iii)          Exhibit I to the Credit Agreement is deemed inapplicable.

(iv)           The defined terms “Asset Coverage Ratio” and “Shareholders’
Equity” in Section 1.2 of the Limited Guaranty are deemed inapplicable.

3 

 

(v)             The representations and warranties set forth in Section 3.4(b)
and Section 3.4(c) of the Limited Guaranty are deemed inapplicable, no Default
or Event of Default has occurred or shall occur as a result of any prior,
current or future breach of such representations and warranties or any
requirement to deliver any notice of such Default or Event of Default, and none
of the Lenders, the Administrative Agent, the Calculation Agent, the Collateral
Administrator, the Collateral Agent or Goldman Sachs shall exercise any remedies
under the Credit Agreement, the Limited Guaranty or any other Transaction
Document as a result of any prior, current or future breach of such
representations and warranties or the failure to deliver notice of such Default
or Event of Default.

b.               No Default or Event of Default shall arise or otherwise be
deemed outstanding in connection with (i) the failure to comply with the
provisions of the Margining Agreement, (ii) the failure to comply with the
provisions of Sections 5.13(a) (solely with respect to rows 4, 5 and 6 of
Schedule A of the Credit Agreement and only to the extent such failure was not
material or adverse to the Administrative Agent or the Lenders) and 9(o) of the
Credit Agreement and (iii) any provision of the Credit Agreement or any other
Transaction Document that is superseded by this Letter Agreement (the foregoing
clauses (i) through (iii), collectively, the “Standstill Provisions”), and none
of the Lenders, the Administrative Agent, the Calculation Agent, the Collateral
Administrator, the Collateral Agent or Goldman Sachs shall exercise any remedies
under the Credit Agreement, the Limited Guaranty or any other Transaction
Document in connection with the failure to comply with any Standstill Provision,
in each case, other than in connection with a breach of the Borrower’s
obligations under this Section 2.

c.                The Collateral Obligations attached hereto as Exhibit A are
hereby assigned the Market Value, Assigned Price, Advance Rate and Initial FX
Rate for such Collateral Obligations as of the date hereof specified on Exhibit
A (such Collateral Obligations included in Exhibit A, as such Exhibit A may be
updated from time to time to reflect the Disposition of Collateral Obligations
with the consent of the Administrative Agent, the “Standstill Negotiation Period
Collateral Obligations”); provided that the preferred units of Great Western
Petroleum, LLC set forth on Exhibit A shall be removed from Exhibit A, and no
longer constitute a Standstill Negotiation Period Collateral Obligation, if the
written consent of the board of managers of the related Obligor to the
Acquisition, and pledge by the Borrower to the Collateral Agent, of such
Collateral Obligation, in form and substance satisfactory to the Administrative
Agent, is not obtained by April 15, 2020 (or such longer period agreed to by the
Administrative Agent in its reasonable discretion).

d.               If at any time the Loan to Value Ratio (as defined below) is
above 70%, then the Administrative Agent may by notice (a “Loan to Value Ratio
Deficiency Notice”) to the Borrower (with a copy to the Collateral Agent)
require the Borrower to take one or more of the following actions within two (2)
Business Days of receiving such Loan to Value Ratio Deficiency Notice (it being
understood that, in such event, the actions to be taken will be determined by
the Borrower in its discretion): (x) deposit in the Borrowing Base Principal
Collection Account cash in U.S. Dollars or (y) repay outstanding Loans (provided
that, notwithstanding anything to the contrary contained in this Letter
Agreement, the Credit Agreement or the other Transaction Documents, (i) such
repayments may be made with amounts from any Borrower Account (without
duplication of any amounts in any other Borrower Accounts) and (ii) the related
Make-Whole Amount shall be due and payable in connection therewith), in each
case, in an aggregate amount equal to the lesser of (x) such amount as is needed
to cause the Loan to Value Ratio to be reduced to at least 37.5% (or such
greater percentage agreed to by the Borrower and the Administrative Agent) and
(y) the amount of the Loans outstanding as of such date.

4 

 



e.                For purposes of this Letter Agreement:

(i)              “Adjusted Cash Value” means, as of any date, an amount, equal
to the Dollar Equivalent of all Cash and cash equivalents of the Borrower,
including the aggregate amount of cash standing to the credit of each Borrower
Account (without duplication of any amounts in any other Borrower Accounts).

(ii)            “Aggregate Standstill Negotiation Period Collateral Obligation
Calculation Amount” means, on any date, the sum of, for each Standstill
Negotiation Period Collateral Obligation:

(1)             the Asset Amortized Amount therefor as of such date;

(2)             the lesser of (x) the Asset Current Price therefor as of such
date and (y) 100%; and

(3)             the Initial FX Rate therefor as of such date,

all as determined by the Calculation Agent; provided that, the Aggregate
Standstill Negotiation Period Collateral Obligation Calculation Amount shall be
subject to Dispute pursuant to the terms and provisions of Section 2(c) of the
Margining Agreement.

(iii)          “Loan to Value Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) of (a) the aggregate principal amount of Loans
outstanding on such date minus the Adjusted Cash Value on such date to (b) the
Aggregate Standstill Negotiation Period Collateral Obligation Calculation Amount
on such date; provided that, for the avoidance of doubt, any Buffer Assets
listed on Exhibit A (as such exhibit is updated from time to time in accordance
with this Letter Agreement) and any amounts in the Buffer Asset Collateral
Account, the Buffer Asset Interest Collection Account or the Buffer Asset
Principal Collection Account shall be included in calculating the Loan to Value
Ratio.

(iv)           “Make-Whole Amount” means, in connection with a Make-Whole Event,
an amount equal to the aggregate amount of Spread (calculated pursuant to clause
(c) of the definition thereof) that would otherwise have been payable to the
Lenders under the Credit Agreement (in each case on an aggregate principal
amount of Loans equal to the related Make-Whole Calculation Amount) during the
period from and including the date on which such Make-Whole Event occurs to but
excluding the scheduled Maturity Date, discounted to present value, all as
calculated by the Calculation Agent.

5 

 



f.                The Borrower shall repay up to $20,000,000 of Loans, and make
a Voluntary Commitment Reduction on such Loans, in one or more such repayments
and Voluntary Commitment Reductions upon the receipt by the Borrower, after the
date hereof, of cash proceeds of sales of assets, Principal Proceeds and
Interest Proceeds. The Borrower also may at any time, in its sole discretion,
repay the Loans, and make a Voluntary Commitment Reduction on the Loans, with
the cash proceeds of sales of any assets, Principal Proceeds and Interest
Proceeds or with any other cash of the Borrower, including the aggregate amount
of cash standing to the credit of each Borrower Account (other than the
Collateral Accounts). Notwithstanding anything to the contrary contained in this
Letter Agreement or the other Transaction Documents, with respect to any
repayment and any Voluntary Commitment Reduction pursuant to or in reliance upon
this Section 2(f), (i) the Borrower shall not be under any requirement to comply
with any restrictions, obligations or limitations on any such repayments or any
such Voluntary Commitment Reductions in the Credit Agreement (including Section
8 of the Credit Agreement) or the other Transaction Documents, (ii) no
Make-Whole Amount shall be due and payable in connection with a repayment of
Loans or Voluntary Commitment Reduction pursuant to the first sentence of this
Section 2(f) and (iii) the related Make-Whole Amount shall be due and payable in
connection with any Voluntary Commitment Reduction pursuant to the second
sentence of this Section 2(f).

g.               Notwithstanding anything to the contrary in the Credit
Agreement:

(i)              The Borrower may not Acquire or Dispose of any Collateral
Obligations without the prior written consent of the Administrative Agent in its
sole and absolute discretion.

(ii)            Except as expressly contemplated in Section 2(c) above, the
Borrower may not deposit capital contributions of cash into any Borrower Account
without the prior written consent of the Administrative Agent in its sole and
absolute discretion.

(iii)          Each Voluntary Prepayment shall result in a Voluntary Commitment
Reduction in an amount equal to the principal amount of the Loans repaid in
connection with such Voluntary Prepayment.

3.               Conditions. The obligations of each Lender pursuant to this
Letter Agreement are subject to the satisfaction, or waiver in accordance with
Section 11.5 of the Credit Agreement, of the following conditions:

a.                The execution and delivery of this Letter Agreement by each of
the Borrower, the Lenders, the Administrative Agent, the Calculation Agent, the
Collateral Administrator, the Collateral Agent, Goldman Sachs, as a party to the
Limited Guaranty, and, solely with respect to Section 2(a)(iv), 2(a)(v), (5) and
(6)(b), the Guarantor.

6 

 



b.               The Borrower shall repay $205,000,000 of Loans, and make a
Voluntary Commitment Reduction on such Loans (such repayment and Voluntary
Commitment Reduction, the “Letter Agreement Date Repayment”), substantially
concurrently with the effectiveness of this Letter Agreement. Notwithstanding
anything to the contrary contained in this Letter Agreement or the other
Transaction Documents, solely with respect to the Letter Agreement Date
Repayment, (i) the Borrower shall not be under any requirement to comply with
any restrictions, obligations or limitations on the Letter Agreement Date
Repayment in the Credit Agreement (including Section 8 of the Credit Agreement)
or the other Transaction Documents and (ii) the Borrower shall not be required
to pay any Make-Whole Amount with respect to, or to provide any notice of, the
Letter Agreement Date Repayment.

c.                After giving effect to this Letter Agreement, as of the date
hereof, the representations and warranties contained herein and in the other
Transaction Documents shall be true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

d.               After giving effect to this Letter Agreement, as of the date
hereof, no event shall have occurred and be continuing or would result from the
consummation of this Letter Agreement that would constitute a Default or an
Event of Default.

4.               Representations and Warranties. In order to induce the Agents
and the Lenders to enter into this Letter Agreement, the Borrower represents and
warrants to each Agent and Lender, on the date hereof, that the following
statements are true and correct:

a.                After giving effect to this Letter Agreement, as of the date
hereof, the representations and warranties contained herein and in the other
Transaction Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier is not applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

b.               After giving effect to this Letter Agreement, as of the date
hereof, no event has occurred and is continuing or results from the consummation
of this Letter Agreement that would constitute a Default or an Event of Default.

7 

 

5.               Acknowledgement by Wells Fargo. Wells Fargo, in its capacity as
Collateral Agent, acknowledges and agrees that, during the Standstill
Negotiation Period, any instruction regarding the Acquisition of any Collateral,
the Disposition of any Collateral or any withdrawal of funds from any Borrower
Account, or in any way otherwise pertaining to the activities of the Borrower,
shall require the prior written consent of the Administrative Agent in its sole
and absolute discretion. The Administrative Agent, the Calculation Agent, the
Lender, the Borrower and the Guarantor (i) ‎authorize and ‎direct Wells Fargo,
as Collateral Agent and Collateral Administrator to ‎enter into this letter
agreement, (ii) acknowledge and ‎agree that the Collateral Agent and Collateral
Administrator are to be fully protected in relying upon the ‎foregoing
‎authorization and direction and (iii) release the Collateral ‎Agent and
Collateral Administrator from any liability for ‎complying with such direction‎.

6.               No Modification.

a.                Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a consent to any non-compliance or a waiver of
compliance with any term or condition contained in the Credit Agreement, the
Limited Guaranty or any of the other Transaction Documents or constitute a
course of conduct or dealing among the parties. Except as expressly stated
herein, the Lenders, the Administrative Agent, the Calculation Agent, the
Collateral Administrator, the Collateral Agent and Goldman Sachs reserve all
rights, privileges and remedies under the Transaction Documents. Except as
amended, waived, consented or otherwise modified hereby, the Credit Agreement
and other Transaction Documents remain unmodified and in full force and effect.
All references in the Transaction Documents to the Credit Agreement and the
other Transaction Documents shall be deemed to be references to the Credit
Agreement and such other Transaction Documents as modified hereby; provided
that, for the avoidance of doubt and notwithstanding anything to the contrary
contained in this Letter Agreement, after the Standstill Negotiation Period, the
provisions in Section 2 shall no longer modify the Credit Agreement and the
other Transaction Documents.

b.               Each of the Guarantor and Goldman Sachs agree to, during the
Standstill Negotiation Period, negotiate in good faith to modify Section 3.4(b)
and Section 3.4(c) of the Limited Guaranty, such that such provisions will be
substantially consistent with the related financial covenants in the RCF Credit
Agreement, as in effect at the end of the Standstill Negotiation Period;
provided that, for the avoidance of doubt, such modifications shall include a
waiver of any Default or Event of Default directly or indirectly caused by a
breach of the representations and warranties set forth in Section 3.4(b) and
Section 3.4(c) of the Limited Guaranty as in effect prior to the Standstill
Negotiation Period.

7.               Successors and Assigns. This Letter Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lenders. No Credit Party's rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Credit Party without the prior
written consent of all Lenders. Nothing in this Letter Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated in the Credit Agreement, Affiliates of each of the
Agents and Lenders and other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Letter Agreement.

8 

 



8.               Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

9.               Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

10.            Terms Generally. The interpretive provisions set forth in Section
1.3 of the Credit Agreement are incorporated herein mutatis mutandis.

11.            APPLICABLE LAW. THIS LETTER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

12.            CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS LETTER AGREEMENT, EACH CREDIT
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW)
JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 11.1 OF THE CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED
IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
THIS LETTER AGREEMENT OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF ANY
JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN,
ANY SUCH COURT.

9 

 



13.            WAIVER OF JURY TRIAL. EACH OF THE LENDERS AND OTHER PARTIES
HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LETTER AGREEMENT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO THIS LETTER AGREEMENT, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS LETTER AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE
EVENT OF LITIGATION, THIS LETTER AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

14.            Effectiveness; Counterparts. This Letter Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by the Borrower and the Administrative Agent of written
notification of such execution and authorization of delivery thereof. This
Letter Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Letter Agreement by
facsimile or in electronic format (i.e., "pdf" or "tif") shall be effective as
delivery of a manually executed counterpart of this Letter Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

10 

 

Very truly yours,

GOLDMAN SACHS BANK USA,
as the Administrative Agent and Calculation Agent

By: _/s/ Joseph McNeila__________________

Name: Joseph McNeila

Title: Managing Director

[Letter Agreement]

 

GOLDMAN SACHS BANK USA, as Lender

By: _/s/ Joseph McNeila__________________

Name: Joseph McNeila

Title: Managing Director

[Letter Agreement]

 

GOLDMAN SACHS BANK USA, as a party to the Limited Guaranty

By: _/s/ Joseph McNeila__________________

Name: Joseph McNeila

Title: Managing Director

 

[Letter Agreement]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Administrator

By: _/s/ Ryan Thomas_____________________

Name: Ryan Thomas

Title: Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Agent

By: _/s/ Ryan Thomas_____________________

Name: Ryan Thomas

Title: Vice President

[Letter Agreement]

 

Acknowledged and Agreed:

GLADYWNE FUNDING LLC, as the Borrower

By: __/s/ Edward T. Gallivan, Jr.____________

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer

FS ENERGY AND POWER FUND, as the Guarantor,
solely with respect to Section 2(a)(iv), 2(a)(v), 5 and 6(b)

 

By: __/s/ Edward T. Gallivan, Jr.____________

Name: Edward T. Gallivan, Jr.

Title: Chief Financial Officer

 

 

[Letter Agreement]

 

EXHIBIT A

Collateral Obligations

OMITTED

 

 

 